Citation Nr: 0737180	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  02-08 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1978 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2001.  In a decision dated in December 2002, the 
Board denied the appeal.  The veteran then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
joint motion to the Court, the parties requested that the 
Board decision be vacated and remanded; a December 2003 Court 
order granted the joint motion.  In August 2004, the case was 
remanded to the RO for additional development.


FINDING OF FACT

Hepatitis C was first shown many years after service, and the 
hepatitis C virus (HCV) was not acquired during service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In a letter dated in July 2001, 
prior to the initial adjudication of the claim, the RO 
advised the claimant of the information necessary to 
substantiate the claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although he was not explicitly told to provide any 
relevant evidence in his possession, he is represented by 
counsel, who has more than capably demonstrated actual 
knowledge of the evidentiary requirements.  In March 2006, he 
was provided a letter informing him of ratings and effective 
dates, followed by readjudication in December 2006.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, the 
VCAA notice requirements have been satisfied.  See 38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159.  In November 2007, the 
veteran's representative provided written arguments in 
response to an August 2007 opinion obtained from an 
independent medical expert (IME).  There is no allegation 
that any notification error affected the essential fairness 
of the adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Thus, the duty to notify has been satisfied.

With respect to the duty to assist, service medical records 
were obtained.  The veteran provided private medical records, 
and there is no evidence or information identified by the 
veteran which has not been obtained.  An opinion was obtained 
from an independent medical expert, as to nexus.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the 
Board also concludes that VA's duty to assist has been 
satisfied.

For these reasons, the Board is satisfied that VA has met its 
duties to inform and assist the claimant, and the claimant 
has been provided the opportunity to participate meaningfully 
in the development of his claims.  There is no indication of 
the existence of any potentially relevant evidence which has 
not been obtained.  Therefore, he is not prejudiced by the 
Board considering the merits of the claim in this decision.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Service Connection

The veteran contends that he was infected with the hepatitis 
C virus in service, and that, as a result, he currently has 
severe cirrhosis of the liver, such that he requires a liver 
transplant.  He states that he underwent several surgical 
procedures in service, namely, dental surgery for removal of 
three teeth, a knee operation, and the excision of a cyst 
from his neck.  He contends that he was exposed to blood 
borne pathogens, during the course of these various surgical 
procedures, and he argues that these instances are the most 
likely bases for his acquiring hepatitis C.  He points out 
that he does not have any other risk factors commonly 
associated with acquiring HCV beyond the three in-service 
surgical events.  He points out that VA has offered no 
evidence to establish how else he would have acquired HCV.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records show that in August 1979, the veteran 
underwent surgical removal of three impacted wisdom teeth.  
No complications were noted.  The veteran was also 
hospitalized for 4 days in December 1980, for excision of a 
cyst in the right neck.  The complete clinical records of 
this hospitalization were obtained, and show that 2 units of 
packed blood cells were typed and cross-matched prior to the 
surgery.  The operative report shows that general anesthesia 
was applied for one hour, and that the surgery lasted for 30 
minutes.  The post-operative note reported an estimated blood 
loss of 50 cc, and that there had been "0" blood 
replacement.  Nurses notes show that he was bleeding through 
the dressing 2 days after surgery; the dressing was changed 
and there was no further bleeding through the dressing.  His 
recovery was otherwise uncomplicated.  

Service medical records do not show that the veteran 
underwent any knee surgery.  The record pointed to in support 
of the claim is a part of the separation examination which 
has already been determined to belong to another veteran.  

After service, private medical records dated from February 
2000 to March 2005 show the veteran's diagnosis of hepatitis 
C, followed by secondary cirrhosis, which has become 
progressively worse; for some time, the veteran has been on a 
waiting list to receive a liver transplant.  It is not 
disputed that the veteran has a devastating illness; the 
question for consideration is whether the cause of the 
veteran's liver disease, hepatitis C, was of service onset.  
In evaluating the veteran's claim, if the evidence supports 
the claim or is in relative equipoise, the veteran prevails; 
only if a fair preponderance of the evidence is against the 
claim is the claim denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  

The treatment records include an evaluation by K. Tumma, 
M.D., in February 2000 of the veteran's positive hepatitis C 
antibody, as well as elevated liver enzymes, detected on 
recent routine evaluation.  On review of risk factors, the 
veteran denied ever using any intravenous drugs or a history 
of cocaine abuse.  He did mention that in 1978, when he was 
in Tokyo, he had a neck mass on one side, for which he 
underwent extensive surgery.  He said he received blood 
transfusions at that time.  About a month later, he was 
readmitted to the hospital with jaundice, and told he had 
some type of hepatitis. He recovered uneventfully, and since, 
then, had remained asymptomatic.  Dr. Tumma concluded that 
the veteran's elevated liver enzymes and positive hepatitis C 
antibody, as well as receipt of blood transfusions in 1978, 
all made chronic hepatitis C very likely as the cause of the 
elevated liver enzymes.  

In August 2000, Dr. Tumma wrote a letter to the VA, stating 
that the veteran was under treatment for the past year for 
treatment of chronic hepatitis C.  Dr. Tumma noted that it 
appeared that the veteran may have acquired this disease 
during a blood transfusion he received during a surgery done 
back in the late 1970's for an extensive mass resection from 
the neck, while he was in Tokyo.  

S. McPhilimy, D.O., wrote, in January 2002, that the veteran 
had been followed at his facility for quite awhile and had 
been diagnosed with hepatitis C during one of his office 
visits.  Dr. McPhilimy wrote that the veteran contracted this 
disease as a result of a blood transfusion for a neck surgery 
that took several hours, back in approximately 1979.

K. Brown, M.D., wrote, in May 2005, that the veteran was 
currently under her care for hepatic C, cirrhosis and liver 
failure.  He was listed for transplant, and continued to 
deteriorate, with loss of muscle mass, ascites and edema.  
His likely source of HCV was a blood transfusion in Japan 
while in service.  

A VA examination was performed in June 2005.  The examiner 
noted that according to the medical record provided, the 
veteran had neck surgery for removal of a tumor in 1979 or 
1980 during service, and he received blood transfusions for 
this.  In addition, he had a few dental surgeries and knee 
surgery as well during service, without blood transfusions.  
Later, in 1999, he was diagnosed with hepatitis C on blood 
tests conducted for complaints of feeling tired and weak.  He 
denied any other risk factors for hepatitis C such as IV drug 
abuse, high risk sexual behavior, or body piercing.  The 
examiner concluded that the veteran had chronic hepatitis C 
and the likely source of hepatitis C infection was the blood 
transfusion he had received in service for neck surgery.  
Now, he had developed cirrhosis due to hepatitis C.  

In evaluating the above medical evidence, the opinions of Dr. 
Tumma, Dr. Brown, the VA examiner in June 2005, and Dr. 
McPhilimy's January 2002 opinion are all explicitly based on 
the veteran's history of blood transfusions in service.  
However, the service medical records clearly show that he did 
not receive a blood transfusion, and since he was under 
general anesthesia during the entire procedure, his 
statements are clearly outweighed.  Hence, none of the 
opinions relying on that history are of significant probative 
value.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005)  
(The Board is not required to accept an opinion based on 
inaccurate medical history.)  

In addition, records show that the veteran was hospitalized 
in Port Huron Hospital from August to September 2002, with 
epigastric pain and evidence of pancreatitis. A history of 
hepatitis C since 1979 was given.  Pancreatitis was 
diagnosed, which improved rapidly, but then he developed 
features of jaundice as well as liver failure.  Then, he was 
found to have pneumonia.  He eventually improved, although 
his prognosis was noted to be guarded at discharge.  However, 
the remainder of the evidence does not show that hepatitis C 
was diagnosed until 1999 at the earliest, and the question of 
whether he became infected in service, from 1978 to 1982, is 
the subject of this decision.  The fact that a history since 
1979 was reported as history by the veteran on a medical 
record is of no additional probative value.  See LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995) (Medical evidence which is 
simply information recorded by the examiner "unenhanced by 
any additional medical comment by that examiner, does not 
constitute 'competent medical evidence.'").  

In April 2004, Dr. McPhilimy wrote again, noting that during 
the over three years the veteran had been a patient at his 
facility, he had exhibited no high risk behavior or had any 
past medical history that would substantiate contracting 
hepatitis C.  He had had no blood transfusion, IV drug abuse, 
high-risk sexual behavior, or employment in the health care 
field.  Dr. McPhilimy said that it was his medical opinion 
that the most likely source of his hepatitis C infection was 
the surgical procedures that had been performed while he was 
in service.  He noted that there was a lot of medical 
literature to support the acquisition of infectious diseases 
from infected health care workers.  He noted that the 
genotype of hepatitis C that the veteran had contracted was 
of a type that was found primarily in Western Europe and 
North America, coinciding with the fact that he would have 
been treated by American military personnel in service.  

In March 2006, an opinion was provided by a VA physician, in 
response to questions asked by the RO.  The physician said 
she reviewed the file, including the post-operative note for 
the surgical excision of the veteran's neck mass dated on 
December 16, 1980.  She said that a sentence regarding blood 
replacement indicated that there was no blood replacement, 
i.e., no blood transfusion; therefore, she concluded that the 
veteran had not received a blood transfusion in service.  She 
also stated that a total serum bilirubin of 1.3 in April 1982 
was considered to be at the upper limit of normal, and did 
not indicate any liver disease.  Also, liver enzymes on that 
test were normal; hence, there was no indication of liver 
disease at that time.  

In September 2006, the VA physician provided an addendum, 
stating that in her opinion, it was unlikely that the veteran 
was infected by military personnel in the course of the 
dental surgery, because they would have had to have been 
infected themselves; had an open lesion on the hands; and not 
worn gloves.  She also stated that it was unlikely that the 
veteran acquired hepatitis C infection from airgun 
vaccinations, as there was no evidence that this method of 
vaccination was used, and it would have been extremely 
unlikely to have caused hepatitis C.  Finally, she said it 
was unlikely that he would have acquired HCV infection from 
drainage of the knee, as the instruments would have had to be 
unclean, and contain a certain amount of fairly fresh blood 
or body fluid from and infected source, a scenario she said 
was not likely.  

M. Mutchnick, M.D., wrote, in May 2007, that he had reviewed 
the veteran's records, and estimated that the veteran may 
have acquired hepatitis C during service.  He noted that it 
was well described that the veteran had a number of surgical 
procedures, as well as dental work accomplished, while he was 
on active duty from 1979 to 1982.  In 2000, he learned he was 
infected with hepatitis C.  Later, in 2002, he was found to 
have end stage liver disease, or cirrhosis.  He noted that it 
was reasonable to conclude that the veteran had been infected 
at least 15 to 20 years prior to 2002, based on well-
established medical literature suggesting that the natural 
history of hepatitis C from time of infection to the 
diagnosis of cirrhosis was between 15 and 20 years.  He noted 
that hepatitis C was unknown at the time the veteran was in 
service, and even with established sterile procedures in 
place at that time, the risk for transmission of the 
hepatitis C virus was present, particularly in association 
with dental work.  

In August 2007, the Board obtained an opinion from an 
independent medical expert (IME opinion) regarding the 
probability of the acquisition of hepatitis C by the veteran 
during medical procedures while in service from July 1978 to 
October 1982.  R. Finley, M.D., professor of medicine in 
infectious diseases, noted that the veteran had first been 
diagnosed with chronic hepatitis C in 1999, and his 
physicians had felt that he had acquired hepatitis C from a 
blood transfusion during surgery while in service, based on 
information provided by the veteran.  Later, it was 
determined that he had never received a blood transfusion.  
The physician noted that the medical literature showed that 
acquisition of hepatitis C from infected health care workers, 
while possible, is rare.  He noted that the argument that the 
genotype was common in the U.S.A. somehow implicated the U.S. 
military was not only specious, but leant no credence 
whatsoever to the veteran's claim, since the veteran was an 
American and lived in the United States.  

The doctor also noted that the April 1982 laboratory test, 
showing borderline elevation of total bilirubin of 1.3 mg/dl, 
in conjunction with the SGOT of 13 IU/ml obtained at the same 
time, ruled out active hepatitis at that time.  He explained 
that bilirubin would only become elevated if there was such 
severe damage that the liver was unable to compensate, as 
would be shown by a significantly elevated SGOT of 100 IU/ml 
or more.  An elevated bilirubin with a normal SGOT could 
occur when chronic liver disease had destroyed so much of the 
liver that there were few cells left to elevate the SGOT, or 
by obstruction, which was not a feature of hepatitis C.  Dr. 
Finley cautioned, however, that although active hepatitis was 
ruled out, an asymptomatic hepatitis C infection could 
nevertheless have been present, and that there were many 
possible common causes of mildly elevated bilirubin.  
Therefore, the laboratory value offered no guidance as to 
whether the veteran had been infected with hepatitis C by 
that time.  

Dr. Finley also commented that while Dr. Mutchnick was 
correct in his statement that there was a long asymptomatic 
period between infection and the development of cirrhosis, 15 
to 20 years was rather a narrow range; typically, the 
asymptomatic period between infection and the development of 
clinical symptoms was 10 to 30 years.  Therefore, with more 
than 50 percent certainty, the infection occurred during the 
time interval between 1969 and 1989.  He noted that while it 
was possible that the infection occurred in service, it was 
just as likely that the interval was 10 to 15 years, and 
there was no compelling reason to accept one time interval 
over another.  

Dr. Finley noted that literature had consistently shown that 
there was actually a lower prevalence of hepatitis C among 
health care workers (about 1 percent) than among the general 
population (about 3 percent).  In addition, the healthcare 
worker is exposed to many patients while patients only visit 
a few healthcare workers; therefore, the healthcare worker 
was at a much greater risk of acquiring hepatitis C from a 
patient than the reverse.  Yet even in the pre-universal 
precaution days, the overall risk to healthcare workers was 
very low.  Dr. Finley also noted that there was nothing to 
suggest a high incidence of healthcare worker to patient 
transmission during routine surgical or dental procedures.  

Dr. Finley concluded that even a wildly optimistic estimate 
in the veteran's favor would place a rough bound on the 
probability that the veteran's infection was incurred in 
service at less than 20 percent.  

The veteran is represented by counsel, who has presented 
arguments and evidence on the veteran's behalf.  He has 
attacked specific findings in the opinions not favorable to 
the veteran.  He alleges that Dr. Finley's conclusion that 
the bilirubin value offered no guidance as to whether the 
veteran had been infected with hepatitis C by that time was 
inconclusive.  The Board disagrees; the opinion positively 
concluded, in essence, that the slightly elevated bilirubin 
shown at that time was irrelevant to the question of whether 
HCV was present, and cannot be used either for or against the 
claim.  A medical statement that a particular finding is 
irrelevant is not inconclusive.  Moreover, neither the Board 
nor the veteran possesses the necessary medical expertise to 
challenge the results of this medical evidence.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992) (a layman is not 
competent to offer a diagnosis or medical opinion); Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  
  
The veteran's representative also disputed the conclusion in 
the September 2006 VA opinion, that it was unlikely that the 
veteran acquired hepatitis C infection from airgun 
vaccinations, as there was no evidence that this method of 
vaccination was used, and it would have been extremely 
unlikely to have caused hepatitis C.  The representative also 
noted that a VBA Fast Letter found that it was "biologically 
plausible" that transmission through airgun vaccinations 
could occur.  However, this Fast Letter was written to 
clarify a misleading statement that had resulted in a grant 
of service connection for hepatitis C virus (HCV) infection 
as the result of immunization with a "jet air gun."  The 
letter actually concluded:  "Despite the lack of any 
scientific evidence to document transmission of HCV with 
airgun injectors, it is biologically plausible.  It is 
essential that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the examiner 
believes the airgun was the source of the veteran's hepatitis 
C."  VBA Fast Letter 04-13 (June 29, 2004).  In this case, 
there is no medical evidence suggesting that any airgun 
inoculation transmitted HCV to the veteran; thus, there is no 
rationale to analyze.  

In general, the veteran's representative argues that, in 
essence, undergoing a surgical procedure is a risk factor in 
acquiring hepatitis C; that no one knows for certain what 
caused the veteran's hepatitis, but that the in-service 
surgeries are the only evidence of exposure; that VA has not 
found any other cause for the hepatitis; and that the lag 
time between exposure to hepatitis C and the onset of 
cirrhosis makes it at least as likely as not that the disease 
was incurred in service.  In addition, he argues that there 
is no certainty that proper procedures were followed in 
service, and that even the procedures in place then would not 
have protected against transmission of HCV.  

As to the argument that undergoing a surgical procedure is a 
risk factor, this has not been demonstrated.  Dr. Finley 
stated that the likelihood of contamination would actually be 
less in those circumstances.  While Dr. McPhilimy stated that 
there was medical literature in support of acquiring 
infectious diseases from infected health care workers, since 
Dr. Finley referred to studies involving HCV specifically, 
while Dr. McPhilimy only referred to "infectious diseases," 
and since Dr. Finley, unlike Dr. McPhilimy, provided citation 
to studies in support of his contentions, Dr. Finley's 
conclusions are more probative.

According to a CDC report submitted by the veteran, case-
control studies conducted during 1978 to 1986 (while the 
veteran was in service) showed that while employment in 
patient care or clinical laboratory work as a risk factor, 
there was no association with military service, or exposure 
resulting from medical, surgical, or dental procedures.  
Moreover, this study was consistent with Dr. Finley's report, 
i.e., the HCV infection prevalence in the general population 
was 1.8 percent; in health care workers, it was 1 percent.  
Military personnel were even lower, with a prevalence of 0.3 
percent.  In another article referred to by the veteran's 
representative, transmission to patients had been reported 
was reported in very isolated, rare circumstances.  
Otherwise, the articles referred to patient to provider 
transfer.

In a May 2006 statement, the veteran denied risk factors, 
such as sharing needles, using injectible street drugs, 
sharing personal health items such as razors or toothbrushes, 
received a blood transfusion, although he previously believed 
he had, employed as a healthcare worker, exposed to blood on 
a job, had a tattoo or body piercing, or had unprotected sex 
with multiple partners, or a known hepatitis infected 
partner.  He stated that to his knowledge, the only exposure 
to blood borne pathogens occurred during military, 
specifically, immunizations by air gun injectors, dental 
surgery, excision of cyst on the neck, and drainage of the 
knee.  In a 2004 statement he also referred to an operation 
on the knee in service.  

Dr. Finley suggested that history provided by an individual 
patient may not be entirely reliable, citing various reasons.  
The veteran's representative asserts that this overstepped 
the bounds of the opinion.  He states that nowhere has the 
veteran's credibility been challenged.  He has continually 
stated that he did not have exposure to any other risk 
factors.  It was contended that Dr. Finley had no basis to 
conclude that the veteran would be lying, and that it was up 
to the Board to weigh and analyze the evidence and determine 
credibility and probative value.  

However, first, the veteran's credibility has been 
challenged; his earlier statements regarding blood 
transfusion in service are not credible; according to Dr. 
McPhilimy's opinion in January 2002, the neck surgery took 
"several hours," when in fact it took 30 minutes; and, most 
damaging, he did not have knee surgery in service.  This is 
the most damaging, because while the veteran was under 
general anesthesia during the neck surgery, and so was not 
able to observe whether he had a transfusion, or how long the 
surgery took, the only mention of knee surgery is in a record 
that belongs to another veteran.  Moreover, the veteran did 
not report this surgery or aspiration on his own examination 
in April 1982.  Nevertheless, in stating that there are 
challenges to the veteran's credibility, this does not 
necessarily imply that he is "lying"; there are other 
factors that go into credibility, such as faulty memory, in 
particular after the passage of many years since the events 
recollected, or misunderstanding.  

In addition, while ultimately credibility is determined by 
the adjudicator, or the Board, it was appropriate for the 
doctor to discuss all factors relevant to his decision.  
Moreover, he did not, as alleged, state that the veteran was 
lying, he merely pointed out some reasons why a history given 
by an individual patient may not always be correct.  In any 
event, as to the presence of risk factors, both the VBA Fast 
Letter and a CDC report submitted on the veteran's behalf 
noted that 10 percent of persons with HCV infection have no 
recognized source of infection.    

According to the VBA Fast Letter, HCV is spread primarily by 
contact with blood and blood products.  The highest 
prevalence of HCV infection is among those with repeated, 
direct percutaneous (through the skin) exposures to blood 
(e.g., injection drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
people with hemophilia who were treated with clotting factor 
concentrates before 1987).  While population studies suggest 
HCV can be sexually transmitted, the chance for sexual 
transmission of hepatitis C is well below comparable rates 
for HIV/AIDS or hepatitis B infection.  Occupational exposure 
to HCV may occur in the health care setting through 
accidental needle sticks.  A veteran may have been exposed to 
HCV during the course of his or her duties as a military 
corpsman, a medical worker, or as a consequence of being a 
combat veteran.  The hepatitis B virus is heartier and more 
readily transmitted than hepatitis C.  While there is at 
least one case report of hepatitis B being transmitted by an 
airgun injection, thus far, there have been no case reports 
of HCV being transmitted by an airgun transmission.  VBA Fast 
Letter 04-13 (June 29, 2004).  

Additionally, the source of infection is unknown in about 10 
percent of acute HCV cases and in 30 percent of chronic HCV 
cases.  These infections may have come from blood-
contaminated cuts or wounds, contaminated medical equipment 
or multi-dose vials of medications.  Id.  

Thus, while it is possible that the veteran could have 
acquired the infection through contaminated medical 
equipment, the mere possibility is not sufficient to raise a 
reasonable doubt.  A preponderance of the evidence describes 
a state of proof that persuades one that a point in question 
is more probably so than not, and is not amenable to any 
mathematical formula.  Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir.).  Thus, if the Board is persuaded that it is more 
probable than not that the veteran's hepatitis C was not 
incurred in service, the claim must be denied.  Id.  If the 
evidence is in favor of the veteran, or if the determination 
is "too close to call," the "tie goes to the runner," and 
the veteran prevails.  Id.  However, opinions based on 
speculation or remote possibility are insufficient.  See, 
e.g., Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  

Dr. Mutchnick, also wrote, in May 2007, that he had reviewed 
the veteran's records, and estimated that the veteran may 
have acquired hepatitis C during service.  He noted that it 
was reasonable to conclude that the veteran had been infected 
at least 15 to 20 years prior to 2002, based on well-
established medical literature suggesting that the natural 
history of hepatitis C from time of infection to the 
diagnosis of cirrhosis was between 15 and 20 years.  Dr. 
Finley commented that while Dr. Mutchnick was correct in his 
statement that there was along asymptomatic period between 
infection an the development of cirrhosis, 15 to 20 years was 
rather a narrow range; typically, the asymptomatic period 
between infection and the development of clinical symptoms 
was 10 to 30 years.  Therefore, with more than 50 percent 
certainty, the infection occurred during the time interval 
between 1969 and 1989.  He noted that while it was possible 
that the infection occurred in service, it was just as likely 
that the interval was 10 to 15 years, and there was no 
compelling reason to accept one time interval over another.  

Although neither doctor cited to specific studies, Dr. 
Finley's expertise in infectious diseases lends more weight 
to his statement.  Moreover, he provided a more specific 
statistical estimate, while Dr. Mutchnick referred to the 
"natural history."  The veteran's representative also 
contended that research has shown that 20 to 30 percent of 
HCV infected patients progress to cirrhosis within a 20 year 
time period.  Another 20 percent develop cirrhosis over 20 to 
25 years.  He calculated that if the veteran falls within 
either of these groups, amounting to between 40 to 50 percent 
odds, that would put him contracting HCV squarely within his 
time spent in service.  However, his methodology is 
incorrect.  If 20 to 30 percent of HCV infected patients 
progress to cirrhosis within a 20 year time period, this 
means 20 years or less; there is no basis to ascribe it to 20 
years, rather than 10 or even 5 years, based on this 
information.  Based on the representative's statement, there 
is a 40 to 50 percent chance, then, that the veteran was 
infected within 25 years, or less, which, in this case, would 
be the time period from 1974 or 1975 to 1999 or 2000, only 4 
years of which coincided with the veteran's period of active 
duty.  

However, in view of Dr. Finley's expertise in this area, the 
Board finds his conclusion, that while it is more than 50 
percent certain that the infection occurred during the time 
interval between 1969 and 1989, the time cannot be more 
specifically pinned down, to be more probative.  

In sum, for the reasons discussed above, the evidence in the 
veteran's favor is simply too speculative to place the 
evidence in equipoise.  The mere possibility that HCV could 
have been contracted in service is insufficient.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for hepatitis C is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


